Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant filed a response after Final Office action, mailed March 29, 2022, by canceling the rejected claim 15. Therefore, claims 1, 5-13, and 16 are now allowed over the prior art of record. 
RE claim 1, Ramila (US 2017/0368692) does not specifically teach or suggest “the
crossbar is rotatably connected to each longitudinal bar about a respective hinge axis
perpendicular to the longitudinal axes of the longitudinal bars and a longitudinal axis of
the crossbar.”
RE claim 16, Ramila (US 2017/0368692) does not specifically teach or suggest “a first
retaining body configured to embrace at least partially an axial portion of the second side
member, and wherein the second side member has, at an internal end thereof facing the
first side member, a second retaining body configured to embrace at least partially an
axial portion of the first side member.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL T CHIN/Primary Examiner, Art Unit 3651